DETAILED ACTION
1.	This office action is in response to the communication filed on 03/04/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	Claim(s) 18 has/have been amended to address the claim rejection(s) under 35 U.S.C. 101.  The claim rejection(s) under 35 U.S.C. 101 is/are withdrawn.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for authenticating a user using molecular snapshots of the user.  Independent claims 1, 10 and 18 identify the uniquely distinct features for obtaining a reference molecular snapshot of the user following an ingestion by the user of nanoparticles configured to target cells in a body that provide a specific amount of at least one of entropy or stability; initiating a challenge to the user in connection with an authentication request by the user to access a protected resource; obtaining a responsive molecular snapshot in response to the challenge; evaluating the responsive molecular snapshot relative to the reference molecular snapshot; and in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Holmes (US 20140081665 A1), discloses a method for generating a biological signature for a user, wherein the biological signature is used to verify the identity of the user. The other closest prior art, Schwartz et al. (US 20160287152 A1), discloses a method for construction of nanoparticle conjugates through the use of oligonucleotides to specify and facilitate desired nanoparticle functionalization for detection of target molecules. However, either singularly or in combination, Holmes and/or Schwartz et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 10, 18, and the respective dependent claims 2-9, 11-17, 19-20 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437